Citation Nr: 1600338	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-24 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability manifested by right side pain.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a disability manifested by right side pain.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to January 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.
 
In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hearing loss disability, right knee disability, left knee disability, and disability manifested by right side pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

2.  The evidence received since the November 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed June 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a disability manifested by right side pain.

4.  The evidence received since the June 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by right side pain and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying the claim for service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the November 1993 rating decision with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 1995 rating decision denying the claim for service connection for a disability manifested by right side pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Because new and material evidence has been received since the June 1995 rating decision with respect to the Veteran's claim of entitlement to service connection for a disability manifested by right side pain, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability as well as a disability manifested by right side pain.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for a bilateral hearing loss disability and a disability manifested by right side pain.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a bilateral hearing loss disability in November 1993 on the basis that "the claimed disability is not shown by the medical evidence now of record."  The Veteran was informed of the November 1993 rating decision via a letter from the RO dated the same month.  The Veteran did not express disagreement with the November 1993 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the November 1993 rating decision, the record included the Veteran's service treatment records, the Veteran's statements, and a VA examination report dated November 1993 noting that the Veteran did not appear for his scheduled VA audiological examination.  Although the Veteran's service treatment records were absent a diagnosis of hearing loss, a March 1987 treatment record documented the Veteran being fitted for earplugs and having decreased hearing in his left ear.  Also, the Veteran submitted a statement dated May 1993 wherein he reported being exposed to loud noise from B-52 bombers and engines during service while performing his duties as an air crew life support specialist.  

Additionally, the RO denied service connection for a disability manifested by right side pain in June 1995 on the basis that the Veteran did not establish "that he has a current right side problem which is related to any service connected disease or injury."  The Veteran was informed of the June 1995 rating decision via a letter from the RO dated the same month.  The Veteran did not express disagreement with the June 1995 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the June 1995 rating decision, the record included the Veteran's service treatment records, the Veteran's statements, private treatment records, and a VA examination report dated May 1995.  The Veteran's service treatment records document treatment for right side pain on multiple occasions.  Specifically, in February 1988, the Veteran complained of right upper quadrant abdominal pain varying in intensity and more frequent on an empty stomach.  At that time, he was assessed with possible gastritis, gastric or duodenal ulcer, hiatal hernia, or gallbladder disease.  The Veteran complained of right side pain later that month and was assessed with gastritis.  He complained again of right upper quadrant pain and was assessed with possible gastritis.  A June 1988 treatment record also notes the Veteran's complaints of right upper quadrant abdominal pain.  He was assessed with irritable bowel syndrome in July and August 1988.  In March 1989, he was diagnosed with acute gastritis.  The remainder of his service treatment records is absent complaints of or treatment for right side pain.  A private treatment record dated April 1993 from R.M., M.D. noted the Veteran's continued complaints of right side pain and that he recently passed a kidney stone.  A May 1993 record from Dr. R.M. noted possible spastic colon.  At the May 1995 VA examination, the Veteran reported that he had right flank pain in 1992 or 1993 and he had passed a kidney stone, but there was no recurrence of kidney stones.  Upon examination, the VA examiner reported full range of motion of the lumbar spine, intact nerves, no abnormalities of the abdomen except for a minor non-specific gas pattern, and negative chest X-ray.  Further, the Veteran was found to be asymptomatic for kidney stones.  

The Veteran filed claims to reopen his previously denied bilateral hearing loss and right side claims in May 2010.  The Board finds that the evidence that has been added to the record since the November 1993 and June 1995 rating decisions includes, in relevant part, medical evidence documenting a left ear hearing loss disability and evidence suggesting that the Veteran also has a current right ear hearing loss disability.  See the August 2010 VA examination report.  Moreover, the medical evidence documents further reports of right side pain and diagnosis of a kidney stone on the left lower pole and kidney cyst.  See the November 2010 VA examination report.  The Board finds that the evidence added to the claims folder since the November 1993 and June 1995 rating decisions is therefore sufficient to reopen the Veteran's bilateral hearing loss and right side claims, respectively.  In particular, the evidence is new and is material to the unestablished fact of a current bilateral hearing loss disability related to military service.  Also, the evidence is new and material to the unestablished fact of a current disability manifested by right side pain related to military service.  Notably, the medical evidence at the time of the June 1995 rating decision did not document a diagnosis of kidney stone of the left lower pole and that the Veteran's kidney stones were symptomatic.  As new and material evidence has been received, the Board reopens the claims for service connection for a bilateral hearing loss disability and a disability manifested by right side pain.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a disability manifested by right side pain is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, he contends that this disability is related to his military service, in particular from being exposed to loud noise from B-52 bombers and engines while performing his duties as an air crew life support specialist.  Although the Veteran's service treatment records are absent a diagnosis of hearing loss, a March 1987 treatment record documented the Veteran being fitted for earplugs and having decreased hearing in his left ear.  

The Veteran was provided a VA audiological examination in August 2010.  The VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
25
LEFT
30
30
20
20
35

Speech discrimination score at that time was 94 percent in the right ear and 94 percent in the left ear.  The VA examiner noted sensorineural hearing loss in the right and left ears.  However, as documented above, the Veteran does not have a right ear hearing loss disability for VA evaluation purposes.  In this regard, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  Therefore, the August 2010 VA examination report does not demonstrate that these criteria have been met with respect to the Veteran's claimed right ear hearing loss disability.  The VA examination report does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz) in the right ear.  Likewise, the speech recognition score was not less than 94 percent in the right ear.  There is no medical evidence currently of record to the contrary which establishes the criteria necessary for a finding of a right ear hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability for VA rating purposes. 

The Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, at the October 2015 Board hearing, the Veteran testified that his hearing loss has worsened since the August 2010 VA examination.  The Board has no reason to doubt the Veteran's report of a worsening of his hearing loss.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain whether the Veteran has a current right ear hearing loss disability for VA evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Additionally, if, and only if, it is determined that the Veteran has a right ear hearing loss disability for VA evaluation purposes, an opinion as to whether the diagnosed hearing loss disability is related to military service, in particular in-service noise exposure, should be obtained.  

Also, during the above-referenced Travel Board hearing in October 2015, the Veteran indicated that he currently receives treatment from a VA facility for his hearing loss.  However, the Board notes that the most recent association of VA treatment records with the claims folder was in July 2013.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
  
With respect to the Veteran's claim of entitlement to service connection for a disability manifested by right side pain, he contends that he has either a genitourinary or gastrointestinal disability that manifests in right side pain that is related to his military service.  As discussed above, his service treatment records document treatment for right side pain on multiple occasions.  Specifically, in February 1988, the Veteran complained of right upper quadrant abdominal pain varying in intensity and more frequent on an empty stomach.  At that time, he was assessed with possible gastritis, gastric or duodenal ulcer, hiatal hernia, or gallbladder disease.  The Veteran complained of right side pain later that month and was assessed with gastritis.  He complained again of right upper quadrant pain and was assessed with possible gastritis.  A June 1988 treatment record also notes the Veteran's complaints of right upper quadrant abdominal pain.  He was assessed with irritable bowel syndrome in July and August 1988.  In March 1989, he was diagnosed with acute gastritis.  The remainder of his service treatment records is absent complaints of or treatment for right side pain.   

The Veteran was provided a VA genitourinary examination in November 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a kidney stone and concluded that the Veteran's right flank pain is less likely as not related to military service.  The VA examiner's rationale for her conclusion was based on her finding that right flank pain is often associated with conditions of the kidneys but may be related to shingles, muscle spasms, spinal arthritis and disc disease.  Moreover, the examiner reported that the Veteran's service treatment records were negative for renal stones while in the military.  

The Board finds that the November 2010 VA examination is inadequate for evaluation purposes.  Specifically, in finding that flank pain is often associated with conditions of the kidneys, shingles muscle spasms, and spinal arthritis, the VA examiner did not address the Veteran's in-service treatment for his right side pain and subsequent diagnoses of gastrointestinal disability.  Indeed, the examiner did not address whether the Veteran has any current gastrointestinal disability that could be related to the in-service diagnoses of gastrointestinal disability, and the remainder of medical evidence is absent such.  In light of these ambiguities, the Board finds that on remand, the Veteran should be provided a gastrointestinal examination in order to determine whether he has a gastrointestinal disability that is related to such treatment in service.  

Finally, with regard to the Veteran's claims of entitlement to service connection for right and left knee disabilities, he contends that these disabilities pre-existed his military service and were permanently aggravated during service due to performing his duties as an air crew life support specialist which involved duties such as parachuting.  He also testified at the October 2010 Board hearing that he slipped on ice on 2 occasions which caused injury to his knees.  The Board notes that recurrent dislocations of the knees were noted on his January 1986 enlistment examination as well as a history of knee surgery.  Further, in February 1989, he complained of mild crepitus in the left knee and was assessed with left patellar bursitis.  Moreover, in November 1989, he complained of right knee pain and was assessed with a right knee strain/tear.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).
Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, recurrent knee dislocations were noted on the Veteran's January 1986 enlistment examination.  As such, the Board finds that the Veteran's right and left knee disabilities were noted on his entrance exam, and therefore the presumption of soundness does not apply to the Veteran's period of active duty service.  The controlling law is 38 C.F.R. § 3.306, for claims of aggravation of pre-service disabilities.  However, the presumption of aggravation does still apply.  

The Veteran was provided a VA examination for his right and left knee disabilities in November 2010.  After examination of the Veteran, the VA examiner diagnosed the Veteran with degenerative joint disease of the right and left knees and in a December 2010 addendum report concluded that the current knee disabilities are at least as likely as not caused by or a result of the conditions noted at enlistment.  However, the examiner further opined that the right and left knee degenerative joint disabilities were not aggravated beyond the normal progression with military service.  The examiner's rationale for her conclusion was based on her review of medical literature which indicated that degenerative joint disease may be the result of overuse, aging, or injury.

The Board finds that the rationale provided by the VA examiner is inadequate for evaluation purposes.  Notably, in finding that the Veteran's right and left knee disabilities were not aggravated during service, the examiner did not address the Veteran's in-service treatment for right knee strain/tear and left patellar bursitis, nor did she address the Veteran's report of injuring his knees from training as an aircraft line support specialist.  Also, in finding that degenerative joint disease "may" be the result of overuse, aging, or injury, the Board notes that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In light of the foregoing, the Board finds that the opinion rendered by the November 2010 VA examiner is of no probative value.  As such, the Board finds that on remand, the Veteran should be provided another VA examination for his right and left knee disabilities and an opinion as to whether the pre-existing knee disabilities were aggravated during service beyond the normal progression of the disabilities should be obtained.  

The Board adds that at the October 2010 Board hearing, the Veteran testified that following his discharge from service, he received treatment for his knees from Dr. Pavaloni, a private treatment physician.  The Board further notes that there are no treatment records from Dr. Pavaloni associated with the record.  Therefore, on remand, all treatment records from Dr. Pavaloni should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. Pavaloni identified by the Veteran at the October 2015 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after July 2013 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his disability manifested by right side pain.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Identify all current disabilities manifested by right side pain, to include genitourinary and gastrointestinal disabilities.

b. For each diagnosed disability manifested by right side pain, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to the Veteran's military service.  The examiner should address the Veteran's in-service complaints of right side pain in February 1988, June 1988, July 1988, August 1988, and March 1989 and assessments of gastritis and irritable bowel syndrome.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

4. Schedule a VA examination to determine the nature and etiology of the Veteran's right and left knee disabilities.  The examiner should review the Veteran's claims file.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

a. As to the right and left knee disabilities which were diagnosed at the time the Veteran was examined and accepted for service, provide an opinion as to whether the right and left knee disabilities were at least as likely as not aggravated (i.e., permanently increased in severity) during active service?  The examiner should note the Veteran's treatment for left patellar bursitis in February 1989 and for right knee strain/tear in November 1989 as well as the Veteran's credible report of injuring his knees from training as an aircrew life support specialist.

b. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the audiological examination, the examiner is asked to render an opinion as to the following:

a. Whether the Veteran has a right ear hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

b. If, and only if, a right ear hearing loss disability for VA evaluation purposes is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure from working as an aircrew life support specialist.  The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


